Case 1:19-mj-08388-UA Document1 Filed 09/05/19 Page 1 of 4

]
Approved: WMA

ADAM S. HOBSON
Assistant United States Attorney

 

Before: THE HONORABLE SARAH NETBURN
United States Magistrate Judge
Southern District of New York

ee a a ~---+--+-x
UNITED STATES OF AMERICA : COMPLAINT
—- Ve. - : Violation of
18 U.S.C. § 922 (gq) (1)
JOSHUA MCKOY,
COUNTY OF OFFENSE:
Defendant. : BRONX
--- eee eee HL LL LK

SOUTHERN DISTRICT OF NEW YORK, ss.:

ROLANDO CARBONELL, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department
(“NYPD”), and charges as follows:

COUNT ONE

1. On or about September 4, 2019, in the Southern
District of New York, JOSHUA MCKOY, the defendant, knowing that
he had previously been convicted in a court of a crime
punishable by a term of imprisonment exceeding one year, did
knowingly possess in and affecting commerce a firearm, to wit, a
loaded .22 caliber Ruger revolver, which had previously been
shipped and transported in interstate commerce.

(Title 18, United States Code, Section 922 {g)(1).)}

The bases for my knowledge and for the foregoing charges
are, in part, as follows:

2. T am a Detective with the NYPD. This affidavit is
based upon my personal participation in the investigation, my
conversations with other law enforcement officers, witnesses and
others, as well as my examination of reports and records.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my

 

 

 

 

 
Case 1:19-mj-08388-UA Document1 Filed 09/05/19 Page 2 of 4

investigation. Where the contents of documents and the actions,
statements and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

3. Based on my conversations with members of law
enforcement and my review of NYPD records, I have learned, among
other things, the following:

a. On or about August 23, 2019, at approximately
3:24 a.m., a livery cab driver (the “Victim”) contacted the NYPD
and reported that a few minutes prior, he had been parked on Elm
Street in the Bronx, New York, when a male had approached the
driver’s side window of the Victim’s car, pointed a silver
firearm at the Victim’s head, and stated, in substance, “Give me
everything you got.” The Victim told the male that he did not
have any money and the man ran south on Elm Street. The Victim
stated that he followed the man and observed him enter either
the building at 303 Bast 188th Street or the building at 307
Bast 188th Street (the “Building”).

b. The NYPD obtained security camera footage from
the vicinity of the buildings and the attempted robbery, which
showed, among other things, JOSHUA MCKOY, the defendant, leaving
the Building shortly before the time of the attempted robbery.
MCKOY’s face was visible in that video and he was wearing a
distinctive sweatshirt (the “Sweatshirt”).1 Security camera
footage also showed a person wearing the Sweatshirt and matching
MCKOY’s general appearance re-entering the Building shortly
after the time of the attempted robbery. No other individuals
were geen entering or exiting the Building during the time
shortly before or shortly after the attempted robbery.

Cc. MCKOY had previously provided to his parole
officer the address of an apartment inside the building at 307
Bast 188th Street as his place of residence (the “Apartment”).
On or about September 4, 2019, MCKOY’s parole officer conducted
a search of the Apartment pursuant to a search condition in
MCKOY’s parole terms. The parole officer was accompanied by
NYPD officers.

d. When the officers arrived at the Apartment, a
relative of MCKOY’s (“Relative-1”) answered the door. The
officers asked Relative-1 where MCKOY was. Relative-l told the

 

1 The parole officer assigned to supervise JOSHUA MCKOY, the
defendant, has seen the person in the security footage and
confirmed that the individual is MCKOY.

2
Case 1:19-mj-08388-UA Document1 Filed 09/05/19 Page 3 of 4

officers that MCKOY was in MCKOY’s bedroom and directed them to
one of the Apartment’s three bedrooms. MCKOY was alone inside
that bedroom {the “Bedroom”).

e. The officers observed on the windowsill of the
Bedroom three glassines containing a powdery substance that,
based on the officers’ training and experience, appeared to be
heroin.

f. Tn a search of the Bedroom, the officers
recovered a shoebox containing a loaded silver .22 caliber Ruger
revolver with a defaced serial number (the “Firearm”). MCKOY

was placed under arrest.

4. Based on my conversations with an NYPD detective (the
“Detective”), I have learned that after his arrest, JOSHUA
MCKOY, the defendant, was taken to a video interrogation room
inside a police precinct, where the Detective read MCKOY his
Miranda rights. MCKOY initially stated that he did not want to
talk to the Detective. The Detective ended the interview and
led MCKOY out of the video interrogation room. Immediately
after leaving the video interrogation room, MCKOY stated to the
Detective, in substance and in part, that he did want to talk to
the Detective. The Detective then again read MCKOY his Miranda
rights, which MCKOY waived. The audio of the subsequent
interview was recorded. Based on a review of that audio
recording, I have learned, among other things, the following:

a. MCKOY admitted that the Firearm belonged to him
and that he had had possessed the Firearm for at least two
weeks.

b. MCKOY admitted that he had used the Firearm to
attempt to rob a cab driver but had let the cab driver go
because the driver did not have any money.

5. From information provided to me by a Special Agent
from the Bureau of Alcohol, Tobacco, Firearms and Explosives who
is familiar with the manufacturing of firearms, I have learned
that .22 caliber Ruger revolvers are manufactured outside the
state of New York.

6. I have reviewed criminal history records pertaining to
JOSHUA MCKOY, the defendant, which show that on or about May 7,
2018, in the Bronx County Supreme Court, MCKOY pled guilty to
criminal possession of a weapon in the second degree, in
violation of New York Penal Law § 265.03, a Class C felony,
Case 1:19-mj-08388-UA Document1 Filed 09/05/19 Page 4 of 4

which is punishable by more than one year in prison, and for
which MCKOY was sentenced to one~-to-three va

\
WHEREFORE, the deponent respectfully requests the JOSHUA
MCKOY, the defendant, imprisoned, gr bailed, as the case may

be. | _
| a
; -
al a
Mergen
_

Li th
Dakective RWLando Carbonéll]
NeW York City Police Department

    
   
   

 

Sworn to before me this
day of September, 2019

( ee f d AD _———

THEVHONORABLE | SARAH NETBURN
UNITED STATES “MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
